BERZON, Circuit Judge,
dissenting:
I cannot agree with the majority’s critical holding regarding discovery sanctions. I would hold instead that the district court did abuse its discretion in ruling that Ris-poli could not rely on alleged retaliatory acts of harassment, including alleged attacks on her mental health and falsification of customer complaints, as adverse employment actions for purposes of her retaliation claim.
The answers to Interrogatories One and Two made clear that Rispoli was relying on these actions, among others, as the basis for holding that King County retaliated against her unlawfully. The point is not simply that King County knew of these facts. Instead, the critical consideration is that King County knew, from the interrogatory answers as a whole, that Rispoli was relying on these facts as the basis for liability on her retaliation claim. Rispoli had stated specifically that her retaliation cause of action rested in part on these actions, and also, separately, stated a cause of action for harassment premised on the same incidents. King County therefore had every reason to conduct dis*716covery on and put on evidence concerning whether these actions occurred, and, if so, whether they were motivated by retaliatory animus.
Given the answers to Interrogatories One and Two, the fact that Rispoli did not put retaliatory harassment on the list of adverse employment actions in answer to Interrogatory Eight cannot justify the sanction imposed. The interrogatory did not specify that “adverse employment action” was being used in its technical sense, as an element of a retaliation cause of action. Moreover, once the facts alleged in answer to Interrogatories One and Two as supporting the retaliation cause of action were proven, the question whether those actions suffice to establish retaliatory harassment as an adverse employment action would be purely one of law—namely, whether the challenged action “well might have dissuaded a reasonable worker from making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006) (internal quotation omitted). So King County could not have been prejudiced at trial by the failure to list again actions already listed elsewhere as a basis for the retaliation cause of action.
The jury instructions limited the adverse employment actions that the jury could consider as the basis of Rispoli’s retaliation claim to those included in her answer to Interrogatory Eight. As a result, the district court’s imposition of discovery sanctions was not harmless, even though evidence of many of the allegedly harassing incidents was admitted at trial. I therefore respectfully dissent.